         Case 2:21-cv-01432-DB Document 7 Filed 09/03/21 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT
 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11    ERIC CONRAD GULBRONSON,                            No. 2:21-cv-01432 DB P
12                       Plaintiff,
13           v.                                          ORDER
14    A. JOHNSON, et al.,
15                       Defendants.
16

17          Plaintiff is a state prisoner proceeding pro se with a civil rights action under 42 U.S.C. §

18   1983. On August 30, 2021, plaintiff filed a notice of voluntary dismissal of this action. (ECF

19   No. 6.) Plaintiff states that he seeks to “withdraw the…complaint & action at law without

20   prejudice pending the exhaustion of administrative remedies.” (ECF No. 6 at 1.)

21          Under Rule 41(a)(1) of the Federal Rules of Civil Procedure, a plaintiff may voluntarily

22   dismiss an action without a court order if they file a notice of dismissal prior to an opposing party

23   serving an answer or motion for summary judgement. Unless the notice provided by the plaintiff

24   states otherwise or plaintiff has previously dismissed a state or federal action based on this claim,

25   such a dismissal would be without prejudice. Fed. R. Civ. P. 41(a)(1)(B).

26          In the present case, none of the defendants have filed an answer or motion for summary

27   judgement. Thus, plaintiff may voluntarily dismiss this action on his own request without a court

28   order. Plaintiff has provided sufficient notice for dismissal under Rule 41(a)(1).
                                                        1
          Case 2:21-cv-01432-DB Document 7 Filed 09/03/21 Page 2 of 2


 1            Accordingly, this case has been dismissed without prejudice by request of the plaintiff and
 2   the Clerk of the Court shall close this case.1
 3   Dated: September 2, 2021
 4

 5

 6

 7

 8

 9

10

11

12

13

14

15   DB:14
     DB/DB Prisoner Inbox/Civil Rights/R/gulb1432.mtd
16

17

18

19

20

21

22

23

24

25

26

27   1 In permitting plaintiff to dismiss this action, the court makes no findings as to the timeliness of plaintiff’s
     claims. The court also does not make any finding as to whether plaintiff’s claims will be timely if brought
28   in a subsequent action.
                                                             2
